[AltContent: connector]
    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Intel Corporation/JWMH7501 Village Square DriveSuite 206Castle Pines CO 80108

In re Application of: DESAI, et al.
Serial No.: 17080395          
Filed: October 26, 2020
Docket: AA4926-US-C1
Title: POWER SAVINGS FOR NEURAL NETWORK ARCHITECTURE WITH ZERO ACTIVATIONS DURING INFERENCE
::::::


DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. 1.103(c)




This is a decision on the Request for suspension of Examination, filed on 6 June 2022 under 37 C.F.R. §1.103(c).

The request is GRANTED. 


REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(c) Limited suspension of action after a request for continued examination (RCE) under § 1.114. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph after the filing of a request for continued examination in compliance with § 1.114  for a period not exceeding three months. Any request for suspension of action under this paragraph must be filed with the request for continued examination under § 1.114, specify the period of suspension, and include the processing fee set forth in § 1.17(i)


ANALYSIS AND DECISION

Applicant’s request, filed on 6 June 2022, for suspension of examination under 37 CFR 103(c) is approved.  The examination of the application will be suspended for a period of 3 months from the date of the request – included in the RCE (ending 6 September 2022). 




Questions concerning this decision should be directed to Daniel Kinsaul at (571) 272-9014. 

/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100